Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Response to Amendment

The Applicant's amendment received on 11/18/2021 has been entered and made of record.  Claims 1-9 are pending in this application.  Claim 10 has been cancelled. 


Amendments to the Claims

With respect to objections on pages 4-8 of the Applicant’s remarks dated 11/18/2021 please see the following:
Objections

Claims 1 and 2 have been amended to overcome the 8/24/2021 objections to the claims and to further detail the Applicant’s claimed invention.

Objections to the Drawings:  Applicant cancelled claim 10 “rendering the objection to the drawings moot”.

The objections listed above, in view of the Applicant's amendments and arguments have been considered and are persuasive.  The Examiner's objections, listed above, from the Non-Final Office Action Dated 8/24/2021 have been withdrawn.

35 USC §112 (f)

The Applicant acknowledges the Examiner’s interpretations of claims 1 and 8-10 in the 8/24/2021 Non-Final Office Action.

   Response to Remarks/Arguments on the Merit

Please refer to the following references cited in the Non-Final Office Action Dated 8/24/2021:

Aritomi et al. (US 2007/0047826 A1)  “Aritomi”
Wicker (US 2014/0369569 A1) “Wicker”


Independent claim 1 has been rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Aritomi.


The Applicant argues: Aritomi does not teach an effective large dot region where “a group of dots with substantially the same size as the dots of the non-reproduced pattern” and “wherein a distance between adjacent effective large dot regions is larger than a dot-to-dot distance in the non-reproduced pattern so that the overall concentration of the reproduced pattern becomes the same as the overall concentration of the non-reproduced pattern”

The Examiner responds: The Examiner provides a reference of Nakata (US 2007/0091352 A1) to be used in an obviousness rejection with Aritomi.  In FIG. 14 of Nakata, image dots 1401, background dots 1402 and image and background dots are shown in combination 1405. 1405 shows a reproducible image pattern 1401 having dots of the same size as the non-reproducible pattern arranged at a higher space density than in the non-reproducible pattern (four dots are adjacent to each other and at a relatively higher density in 1401 compared to four dots of the same size in 1402 separated by one dot at a relatively lower density) and a distance between the adjacent effective large dot regions is larger than a dot-to-dot distance in the non-reproduced 

Response to Remarks/Arguments on the Merit (Claims)

The claim amendments with respect to claims 1-9 are addressed in the sections below entitled “Claim Rejections”.  The Examiner maps references to the Applicant's claims.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: printing unit to print in claims 1 and 9; a pattern generation circuit that generates/pattern generation device to generate in claim 1, and a pixel concentration adjustment circuit that adjusts a concentration of one pixel in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to "printing unit 13 is of an electrophotographic type" [0063] in Applicant’s PG Publication (US 2021/0120142 A1) and “CPU” [0037] performing the functions described in [0071-0080] and [0085]-[0096] respectively for the pattern generation and pixel concentration adjustment.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aritomi et al. (US 2007/0047826 A1) “Aritomi” in view of Nakata (US 2007/0091352 A1) “Nakata”. 

1. Aritomi teaches:  A pattern generation device ("multifunction peripheral 1500" [0089] as shown in FIG. 1) comprising: a dot pattern generation circuit ("”CPU 12 of the “MULTIFUNCTION PERIPHERAL” where “the MFP driver produces the print data based on the produced cfip image data and the original document data” [0107]. Where cfip is (copy-forgery-inhibited-pattern) [0004].  The print data includes dot patterns from the cfip image data and the original document data.) that generates, with dots each including one pixel and/or a plurality of connected pixels ("can form an image of dots" [0096].  The image is formed with one pixel or a plurality of connected pixels), a tint block pattern (MFP driver produces cfip image data. Then, the MFP driver produces the print data based on the produced cfip image data and the original document data received from the application via the OS" [0107]  The cfip image is a tint block pattern.) by using an adjacent dot pattern to a reproduced pattern ("To provide two images (i.e., latent image and background image) having the aforementioned relationship, the background image can be composed of numerous small dots (for example, those having a size equal to or less than 42 .mu.m.times.42 .mu.m), while the latent image can be composed of a relatively small number of large dots (for example, those having a size equal to or greater than 126 .mu.m.times.126 .mu.m) [0007] and "the multifunction peripheral 1500 combines the produced image data (i.e., the cfip image data and the document image data) to produce the composite image data (bit map data)." [0112].  The composite data includes the latent image dots adjacent to and imbedded in the background image [0002].) where the dots are reproduced when copied and a non-reproduced pattern where the dots are unlikely to be reproduced when copied as compared with in the reproduced pattern (“The reproduction ability of each copying machine is generally limited. That is, it is more difficult for a copying machine to clearly reproduce small dots on a sheet when copied, compared to larger dots. Therefore, when a copying machine copies a sheet including a cfip image, a background image constructed by small dots tends to become unclear (tends to disappear). On the other hand, the copying machine can clearly reproduce a latent image constructed by large dots.” [0008]-[0009]).
("PRINT I/F 16" [FIG. 1]) that provides the tint block pattern to a printing unit ("PRINTING SECTION 17" [FIG. 1]) that prints an image ("The printer combines the original document data and the cfip image data and outputs a printed image." [0005]), wherein the reproduced pattern includes an effective large dot region (“LATENT IMAGE PATTERN DATA" as shown in FIG. 15A forming a large dot region) where a group of dots are arranged at a higher space density (The pixels are spaced closer (higher space density) together in FIG. 15A to forming the larger dots) than in the non-reproduced pattern (than the “BACKGROUND IMAGE PATTERN DATA” in FIG. 15B having smaller dots spaced farther apart with relatively lower space density (comparted to the large dot region) which, when the smaller dots are copied, tend to disappear.)

Aritomi does not explicitly teach: where the reproduced pattern includes an effective large dot region where a group of dots with substantially the same size as the dots of the non-reproduced pattern are arranged at a higher space density that in the non-reproduced pattern, and wherein a distance between adjacent effective large dot regions is larger than a dot-to-dot distance in the non-reproduced pattern so that the overall concentration of the reproduced pattern becomes the same as the overall concentration of the non-reproduced pattern.
However Nakata teaches:
(large dot “1401” [FIG. 14] shown below.)

 
    PNG
    media_image1.png
    203
    157
    media_image1.png
    Greyscale

region  (a region of large dots “plural 1401 dots” is comprised effectively of two large dots as shown in the lower left hand corner in element “1405” [FIG. 14] illustrated below.)

    PNG
    media_image2.png
    119
    237
    media_image2.png
    Greyscale

 where a group of dots (the large dot region is comprised of a group of two four dots"1401" [FIG. 14]) with substantially the same size as the dots of the non-reproduced pattern (The dots are substantially the same size in the large dot reproduced pattern “1401” as in the non-reproduced pattern “1402” where each dot fills a pixel square in FIG. 14 shown below.)

    PNG
    media_image3.png
    192
    350
    media_image3.png
    Greyscale

 are arranged at a higher space density than in the non-reproduced pattern (the group of dots of the reproduced pattern “1401” are arranged at a higher space density being adjacent to each other than the dots of the non-reproduced pattern “1402” having one dot between the dots for a lower space density as shown above), and wherein a distance between adjacent effective large dot regions is larger (two dots between the large dot region in the lower left of “1405” [FIG. 14])

    PNG
    media_image2.png
    119
    237
    media_image2.png
    Greyscale

 than a dot-to-dot distance in the non-reproduced pattern (one dot between the pattern in the dots in the top of “1405”.  

    PNG
    media_image4.png
    129
    245
    media_image4.png
    Greyscale

 The distance between the large dots is greater than the distance between the individual dots “1402”)
so that the overall concentration of the reproduced pattern becomes the same as the overall concentration of the non-reproduced pattern (The concentration of the reproduced pattern is two two-by-two dots for a total of eight dots as shown in the lower portion of “1405” and the concentration of the non-reproduced pattern is a total of eight dots arranged in a three-by-three pattern with dots only in the corners of the three-by-three pattern as shown in the upper portion of “1405” in FIG. 14 shown below.) .

    PNG
    media_image5.png
    301
    244
    media_image5.png
    Greyscale


The generation of latent and background patterns in Aritomi can be modified by Nakata to adjust the spatial distribution of the dots for the latent and background images.  In particular, the latent (reproducible) and background image (non-
The motivation for the combination is provided by Aritomi:
"the cfip image includes a latent image and a background image which are substantially identical with each other in reflection density on a sheet (paper)." [0006] which makes the cfip/tint blocks relatively indistinguishable prior to copying.  See also [0010]).  Furthermore, [0007] of Nakata adjusts the latent and background pixel densities to inhibit forgery.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

2. The pattern generation device according to claim 1 wherein the group of dots are arranged at least at a one-pixel distance from dots adjacent thereto in the effective large dot region (The effective large dot region in the lower portion of “1405” in FIG. 14 of Nakata are arranged at least one pixel distance from adjacent dots thereto.).


    PNG
    media_image5.png
    301
    244
    media_image5.png
    Greyscale



The generation of latent and background patterns in Aritomi can be modified by Nakata to adjust the spatial distribution of the dots for the latent and background images.  In particular, the latent (reproducible) and background image (non-reproducable) pattern data of Aritomi (FIG. 12) can be modified by Nakata to arrange the reproducible “1401” and non-reproducable “1402” [FIG. 14] images on a sheet.
The motivation for the combination is provided by Aritomi:
"the cfip image includes a latent image and a background image which are substantially identical with each other in reflection density on a sheet (paper)." [0006] which makes the cfip/tint blocks relatively indistinguishable prior to copying.  See also [0010]).  Furthermore, [0007] of Nakata adjusts the latent and background pixel densities to inhibit forgery.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

3. The pattern generation device according to claim 1, wherein the dots each include three or less connected pixels (FIG. 12A of Aritomi shows three connected pixels) or one pixel (FIG. 12A, 12B, or 15B show one pixel). 

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


4. The pattern generation device according to claim 3, wherein the reproduced pattern includes the dots, each including two connected pixels (FIG. 12A and 15A of  Aritomi show two connected pixels) or one pixel.




5. The pattern generation device according to claim 4, wherein the dots, each including the two connected pixels in the reproduced pattern, are each provided by arranging the two pixels side by side in a same direction (The two connected pixels in FIGs 12A and 15A are arranged side by side in both the vertical, horizontal, and diagonal directions in Aritomi.). 
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


6. The pattern generation device according to claim 1, wherein at least one of the effective large dot region or the non-reproduced pattern is a dot pattern including two or more types of dots different in shape (The large dot region in FIG. 15A has a different shape than the large dot region in FIG. 12A in Aritomi.).



7. The pattern generation device according to claim 6, wherein the reproduced pattern includes the dots having a same shape as the dots in the non-reproduced pattern (The dark areas indicating the reproduced "LATENT IMAGE PATTERN DATA" in FIG. 15A has a rectangular shape which is the same shape as the rectangular dark areas in the “BACKGROUND IMAGE PATTERN DATA” in FIG. 15B in Aritomi.)
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

8. Aritomi teaches: The pattern generation device according to claim 1
Aritomi does not explicitly teach:
further comprising a pixel concentration adjustment circuit that adjusts a concentration of one pixel that is a constituent unit for the dots
 ("FIG. 5A is a diagram that illustrates a screen for detailed latent image area setting according to a first embodiment of the present invention; FIG. 5B is a diagram that illustrates a screen for detailed latent image area setting according to a second embodiment of the present invention; and FIG. 5C is a diagram that illustrates a screen for detailed latent image area setting according to a third embodiment of the present invention." [0023].  The screens in FIG. 5 are performed by a host computer having a CPU [0043].)
The generation of latent and background patterns in Aritomi can be modified by Nakata to adjust the spatial distribution of the dots for the latent and background images.
The motivation for the combination is provided by Aritomi:
"the cfip image includes a latent image and a background image which are substantially identical with each other in reflection density on a sheet (paper)." [0006] which makes the cfip/tint blocks relatively indistinguishable prior to copying.  See also [0010]).  Furthermore, [0007] of Nakata adjusts the latent and background pixel densities to inhibit forgery.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

9. An image forming apparatus comprising: the pattern generation device according to claim 1; and a printing unit ("PRINTING SECTION 17" [FIG. 1] of Aritomi.) that prints an image including the tint block pattern generated by the pattern generation device ("The printing section 17 is an electro-photographic engine, according to the present exemplary embodiment. Therefore, the printing section 17 can finally record the image data including cfip image data with dots of a toner on a paper or a comparable recording medium. The printing section 17 according to the present exemplary embodiment is not limited to the electro-photographic type. For example, the printing section 17 can be an inkjet printer which can form an image of dots or any other printing apparatus." [0095]-[0096] of Aritomi.).
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Relevant Prior Art (Not relied upon in this Office Action)

Tsujii (US 2010/0046036 A1).  Tsujii teaches latent and background images composited into a tint block pattern [ABSTRACT] and [0007].

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785. The examiner can normally be reached Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675